Clark, J.
At a former day of this term the judgment in this case was affirmed without a written opinion, there being no statement of facts, and the only complaint upon the part of appellant being that the indictment was defective for numerous reasons assigned. Our examination of the indictment revealed a perfect indictment for the particular species of burglary charged, and it was so announced at the time the judgment of affirmance was entered.
Appellant, in a learned argument on rehearing, insists that the indictment is void because it does not conclude “ against the peace and dignity of the State,” and cites us to the indictment in support of the position. The indorsement “a true bill” on the left-hand margin of the paper constitutes no part of the indictment under our practice, and the constitutional conclusion fully appears in the indictment in this case.
The motion for rehearing is overruled.

Rehearing refused.